DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2021 has been entered.

Status of Claims
This action is in reply to the communication filed on December 23, 2021.
Claims 1 has been amended and are hereby entered.
Claims 23 and 24 have been added.
Claims 2, 5 – 7, 15 – 18, and 22 have been canceled.
Claims 1, 3, 4, 8 – 14, 19 – 21, 23 and 24 are currently pending and have been examined. 
Response to Amendments
Applicant’s amendments to the claims, filed December 23, 2021, caused the withdrawal of the rejection of claims 1 – 4, 8 – 17, and 19 – 22 under U.S.C. 103 as unpatentable over Nakanotani and Kamatani as set forth in the office action filed September 28, 2021.
Applicant’s amendments to the claims, filed December 23, 2021, caused the withdrawal of the rejection of claim 18 under 35 U.S.C. 103 as unpatentable over Nakanotani and Kamatani and further in view of Lee as set forth in the office action filed September 28, 2021.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 4, 8 – 14, 19 – 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
Claim 1 recites the limitation “the second compound is an aromatic compound comprising…” in line 7. In the third line from the bottom of the claim, the claim recites again “the second compound is an aromatic compound comprising….” As there is only one second compound in the claim, it would be more appropriate for the second limitation to recite “the second compound further comprises…” Claim 8 should be amended in a similar manner.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 8 – 14, 19 – 21, 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that B of the claimed formula is a group comprising a partial structure represented by a formula (b-2) 
    PNG
    media_image1.png
    126
    105
    media_image1.png
    Greyscale
. However, the claim does not provide any definitions for the R groups, rendering the claim indefinite.
For examination purposes, the R groups as representing any atom in a chemical group, including groups that are linked to form cyclic compounds.
Claims 3, 4, 8 – 14, 19 – 21, 23 and 24 are rejected as being dependent on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 8 – 14, 19 – 21, 23 and 24  are rejected under 35 U.S.C. 103 as being unpatentable over Miyata (US20180170914A1) and Kamatani (US20140374738A1).
As per claims 1, 3, 4, 8, 11, 12, 14, 23 and 24, Miyata teaches:
An organic electroluminescence device comprising an anode, an emitting layer, and a cathode ([0014]: “An organic electroluminescent element comprising an anode, a cathode, and a light emitting layer provided between the anode and the cathode.”)
Wherein the emitting layer comprises a first compound and a second compound, the first compound is a delayed fluorescent compound and the second compound is a fluorescent compound (([0062]: “The light emitting layer comprises the π-conjugated compound, at least one of a fluorescence-emitting compound and a phosphorescence-emitting compound, and a host compound.” & [0045]: “The light-emitting material… where the π-conjugated compound emits delayed fluorescence.”)
Wherein the first compound is represented by a formula 
    PNG
    media_image2.png
    81
    108
    media_image2.png
    Greyscale
(Miyata teaches that the π-conjugated compound is represented by at least Formula (36) 
    PNG
    media_image3.png
    110
    316
    media_image3.png
    Greyscale
([0039]), with one electron acceptor group, corresponding to the A group in the claimed formula and two electron donor groups, corresponding to the D group in the claimed formula. In this case L is a aromatic hydrocarbon group with 6 ring carbon atoms. Two representative compounds taught by Miyata are T-128 and T-129 
    PNG
    media_image4.png
    248
    323
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    246
    331
    media_image5.png
    Greyscale
. In both compounds, B is a group comprising a partial structure represented by b-2. In compound T-128, A is a group comprising a partial structure represented by (a-2), as required by claim 24 and in compound T-127, A is a group comprising a partial structure represented by (a-1), as required by claim 23.)
Miyata teaches the emitting layer comprises a second fluorescent compound with an emission peak wavelength in the blue light range ([0597]). However, Miyata does not teach:
The second compound is a fluorescent aromatic compound comprising 5 to 15 fused rings and the rings forming the fused ring are a five-membered ring and a six-membered ring
An emission peak wavelength of a solution of the second compound in toluene is from 435 – 465 nm
A Stokes shift for the second compound is in a range from 5 – 17 nm 
A molar absorbance coefficient of the second compound at an absorption peak closest to a long-wavelength side is in a range from 30,000 – 250,000 L/(mol∙cm)
The second compound is an aromatic compound comprising a plurality of elements selected from the group consisting of a hydrogen atom, a carbon atom, a nitrogen atom, an oxygen atom and a sulfur atom
Kamatani teaches compounds of the formula 
    PNG
    media_image6.png
    222
    326
    media_image6.png
    Greyscale
 as fluorescent emitters in OLEDs ([0005]). These compounds emit light in a range of 435 to 465 nm ([0029]), which is the blue light range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to substitute the substituted aromatic compound comprising 5 to 15 fused rings which contain a five-member ring and comprise a plurality of elements selected from the group consisting of a hydrogen atom and a carbon atom of Kamatani as claimed for the fluorescent compound as taught by Miyata. One of ordinary skill would have been motivated because Miyata teaches fluorescent compounds the emit light in the same wavelengths ([0597]). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07.
Regarding claims 1, 3, 4, 11, 12 and 14, the prior art combination appears silent with respect to the properties of Stokes shift, molar absorbance coefficient and the energy gap at 77K of the first, second compound and third compounds. Since the prior art combination teaches compounds with the same structure as claimed by the Applicant, the properties of Stokes shift, molar absorbance coefficient and the energy gap at 77K are considered to be inherent (and would be expected to fall within the range in the claim), absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112. 
As per claims 9 and 10, Miyata teaches:
Wherein the emitting layer further comprises a third compound ([0062]: “The light emitting layer comprises the π-conjugated compound, at least one of a fluorescence-emitting compound and a phosphorescence-emitting compound, and a host compound.” The host compound is interpreted as reading on the third compound.)
Wherein a singlet energy of the first compound a singlet energy of the second compound satisfy the following relationship 
    PNG
    media_image7.png
    25
    127
    media_image7.png
    Greyscale
and a singlet energy of the first compound and a singlet energy of the third compound satisfy the following relationship 
    PNG
    media_image8.png
    27
    124
    media_image8.png
    Greyscale
(Fig. 3 of Miyata shows the claimed relationship 
    PNG
    media_image9.png
    425
    510
    media_image9.png
    Greyscale
, wherein the host compound reads on the claimed third compound, the assist dopant reads on the claimed first compound, and the luminescent compound reads on the claimed second compound.)
As per claim 13, Miyata teaches:
Wherein a content ratio of the first compound in the emitting layer is from 10 mass% to 80 mass% ([0339]: “In the present invention, the light-emitting layer contains the luminescent compound in the range of 0.1 to 50 mass%.”)
As per claims 19 and 20, Miyata teaches:
Further comprising a hole transporting layer provided between the anode and the emitting layer and comprising an electron transporting layer provided between the cathode and the emitting layer ([0013]: “Specifically an organic EL element includes a cathode/ an electron injection layer/ an electron transport layer/a light-emitting layer/a hole transport layer/ a hole injection layer/ an anode in the order mentioned.”)
As per claim 21, Miyata teaches:
An electronic device comprising the organic electroluminescence device according to claim 1 ([0002]: “Organic EL elements have recently been applied to electronic displays.”)

Conclusion
All claims are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20150115225A1 teaches OLED devices where the emission layer comprises a fluorescent dopant material, and a delayed fluorescent material, similar to the delayed fluorescent materials claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.N.C./Examiner, Art Unit 1789       

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789